             Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 1 of 10



Hyderally & Associates, P.C.
TY HYDERALLY, ESQ. (NJSBA 85013) (ID#023231993)
33 PLYMOUTH STREET, SUITE 202
MONTCLAIR, NEW JERSEY 07042
TELEPHONE (973) 509-8500
FACSIMILE (973) 509-8501
E: TYH@EMPLOYMENTLIT.COM

Attorneys for Plaintiff: Renee Wagar


                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

     RENEE WAGAR,                                        CIVIL ACTION No:

     PLAINTIFF,

     VS.

     BARD COLLEGE, JOHN DOES 1-10, and
     XYZ CORP. 1-10,

     DEFENDANTS.


           Plaintiff, Renee Wagar (“Wagar” or “Plaintiff”), who resides at 102 Yantz Road, Red
Hook, NY 12571, by way of this Complaint against the Defendant, Bard College (”Bard” or
“Defendant”), with their principal place of business located at 30 Campus Road, Annandale-on-
Hudson, NY 12504 (“Defendant”), hereby says:


                              I. Nature of Action, Jurisdiction, and Venue


1.         This is an action seeking equitable and legal relief for: (1) The Americans with Disabilities
           Act of 1990 (“ADA”), United States (Pub.L. 101-336, 104 Stat. 327, enacted 1990-07-26),
           codified at 42 U.S.C. § 12101 et seq. (disability discrimination); (2) The Americans with
           Disabilities Act of 1990 (“ADA”), United States (Pub.L. 101-336, 104 Stat. 327, enacted
           1990-07-26), codified at 42 U.S.C. § 12101 et seq. (retaliation); (3) a violation of the New
           York State and New York City Human Rights Law and Civil Rights Law, N.Y. Exec. Law

                                                     1
     Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 2 of 10



   § 290    et   seq.    and    N.Y.C.    Admin.     Code     § 8-101    et   seq.   (disability
   discrimination/harassment); (4) a violation of the New York State and New York City
   Human Rights Law and Civil Rights Law, N.Y. Exec. Law § 296(e) and N.Y.C. Admin.
   Code § 8-107(7) (retaliation).
2. Jurisdiction is asserted under 28 U.S.C. § 1331 in so far as Plaintiff’s Complaint asserts
   claims under 42 U.S.C. § 12101 et seq.          Supplemental jurisdiction is asserted over
   Plaintiff’s state law claims under 28 U.S.C. § 1367.
3. Venue is appropriate in that the illegal and improper acts which are the basis for the within
   asserted causes of action occurred in the Southern District of New York, and the
   Defendants in this matter are entities or organizations in the State of New York and acting
   in their individual and official capacities under color of New York law.
4. Plaintiff has complied with all pre-suit requirements and received a Right to Sue Notice
   from the EEOC dated July 29, 2019. (Exhibit “A”).


                                          II. Parties


5. Wagar was an Environmental Specialist for Bard College, which is located at 30 Campus
   Road, Annandale-on-Hudson, NY 12504.
6. Plaintiff was an employee of the Defendant Corporation and performed job related duties
   in the State of New York.
7. During the relevant time period, JOHN DOES 1-10 are currently unknown employees who
   were either senior management-level employees who controlled Plaintiff’s workplace, and
   supervised Plaintiff and aided and/or abetted in the commission of conduct complained of
   herein and/or who either acted within the scope of their employment at the workplace
   during working hours, or, to the extent they went beyond the scope of their employment,
   Defendants ratified, embraced and added to their conduct. As the parties engage in
   discovery, Plaintiff retains the right to amend the Complaint to add these individual
   employees by name.
8. During the relevant time period, XYZ Corp. 1-10 are unknown affiliated corporations or
   entities or other corporations who have liability for the claims set forth herein. As the



                                             2
     Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 3 of 10



   parties engage in discovery, Plaintiff retains the right to amend the Complaint to add these
   individual entities by name.
9. Thus, all Defendants are subject to suit under the statutes alleged above.
10. At all times referred to in this Complaint, employees of the corporate Defendants, who are
   referred to herein, were acting within the scope of their employment at the workplace
   during working hours, or, to the extent that they were not so acting, the corporate
   Defendants ratified, embraced and added to their conduct.


                                    III. Factual Allegations


11. From approximately September 2011 to the end of February 2013, Wagar worked for
   Aramark Corporation as a Housekeeper. In March 2013, Bard took over the services
   previously contracted to Aramark, and continued Wagar’s employment duties.
12. Wagar continued to perform the duties as a Housekeeper, despite Bard changing the title
   to Environmental Specialist.
13. Wagar’s job duties included, among others, collecting garbage and recycled items from
   dormitory common areas and bathrooms and transporting such garbage and recyclables in
   large bins to the outside sidewalk, cleaning bathrooms (showers, sinks, toilets, floors,
   mirrors), furniture (coffee tables, chairs, desks), windows and window sills, large kitchen
   (floors, appliances inside and out, countertops, windows and screens), laundry room,
   including all machines inside and out, and floors. Wagar also vacuumed hallways,
   stairwells and common areas, including cushions of couches.
14. Wagar performed her duties in an exemplary manner and demonstrated dedication and
   responsibility to her duties, with impeccable attendance and excellent work relationships.
15. On or about September 13, 2018, Wagar commenced a leave of absence under the Family
   and Medical Leave Act (“FMLA”) related to required surgery on her right shoulder to
   repair a rotator cuff with a return date of December 5, 2018.
16. Wagar had surgery on her shoulder on September 14, 2018, at Dutchess Orthopedic
   Associates in Poughkeepsie, NY performed by Dr. Stephen Mauer (“Dr. Mauer”).
17. During the period of her FMLA leave, Wagar advised Defendants periodically, by email,
   telephone and in person, of her medical status and progress.

                                             3
     Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 4 of 10



18. On December 3, 2018, Wagar informed Debra Delanoy (“Delanoy”), Assistant Director of
   Human Resources/Benefits Manager, that Wagar had a medical appointment on January 4,
   2019 and thus, would not be able to return from leave on December 5, 2018. (Exhibit “1”)
19. On December 6, 2018, Wagar requested short term disability leave to Eugenia Griffin
   (“Griffin”), Disability Case Manager II for Anthem Life & Disability Insurance Company
   (“Anthem”).
20. On December 12, 2018, Griffin advised Wagar that her disability claim was extended
   through January 20, 2019. (Exhibit “2”)
21. On or about January 10, 2019, Wagar met with Delanoy to discuss Wagar’s return to work
   in the presence of union representatives Thomas Harvey (“Harvey”) and Robert Stickle
   (“Stickle”).
22. Delanoy advised Wagar that in order to return to work, her doctor had to complete the
   required Fit for Duty form (“FFD”), previously provided.
23. At that meeting, Wagar requested the accommodations of working at other buildings on a
   different shift and/or a part-time schedule, so that Wagar could return to work in a limited
   capacity.
24. Delanoy responded that she had to discuss the matter with Kimberly Alexander
   (“Alexander”), Director of Human Resources.
25. Neither Delanoy or Alexander got back to Wagar regarding her request for
   accommodations.
26. On January 20, 2019, Wagar requested, in an email to Delanoy and Alexander, Director of
   Human Resources, the accommodation to temporarily work on a part-time basis. Neither
   Delanoy nor Alexander responded to Wagar’s request. (Exhibit “3”)
27. The following day, Dr. Mauer faxed the FFD to Delanoy indicating that Wagar could return
   to work with accommodations. (Exhibit “4”)
28. On January 22, 2019, Delanoy returned the FFD to Dr. Mauer indicating that some portions
   were not legible and requesting that he resubmit the FFD indicating Wagar’s restrictions
   and clearance to return to work. (Exhibit “5”)
29. On January 23, 2019, Wagar advised her supervisor, Mike Bemis (“Bemis”),
   Environmental Services Department Manager, that she missed working and wanted to
   return to work. (Exhibit “6”)

                                             4
     Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 5 of 10



30. Since Wagar had not heard back from Defendants regarding her return to work, she emailed
   Bemis on January 29, 2019, calling out sick and requesting the accommodation of working
   five (5) hours of work a day at any location, including her assigned dormitory. (Exhibit
   “7”)
31. Bemis responded the same day, advising Wagar that she didn’t need to call out and that
   Human Resources was handling her disability claim and will make the decision regarding
   her return to work. (Exhibit “8”)
32. On January 30, 2019, Dr. Mauer filled out the FFD again and faxed it to Delanoy requesting
   accommodations for Wagar. (Exhibit “9”)
33. Defendants never contacted Wagar to discuss the contents of the FFD.
34. Instead Defendants merely sent Wagar a letter, dated January 31, 2019, informing her that
   she was terminated. (Exhibit “10”)
35. Prior to terminating Wagar, Defendants failed to engage in an interactive process with her
   and Defendants failed to offer Wagar any reasonable accommodations so that she could
   return to work.
36. On February 1, 2019, Wagar asked Delanoy, Griffin and Anthem Disability Department to
   extend her short-term disability to March 15, 2019. (Exhibit “11”)
37. Delanoy responded to Wagar on February 4, 2019 that there were no forms to request a
   leave of absence and to contact her union representative. (Exhibit “12”)
38. On February 22, 2019, Dr. Mauer filled out another revised FFD.
39. The revised FFD noted that although Wagar still had some limitations due to her disability,
   she could perform the essential functions of her job.
40. This revised FFD was sent to Defendants and requested that Wagar return to work
   immediately. (Exhibit “13”)
41. On that same day, Wagar asked Delanoy if she could return to work the following week.
   (Exhibit “14”)
42. Despite that Wagar was cleared to work by her doctor, Defendant continued to impede her
   return with Delanoy writing to Dr. Mauer requesting further verification of fitness for duty.
   (Exhibit “15”).
43. On February 28, 2019, Dr. Mauer faxed a letter to Defendant re-confirming that Wagar
   could return to work immediately. Dr. Mauer correctly noted that Wagar could absolutely

                                             5
     Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 6 of 10



   return to work and perform her actual job duties. Dr. Mauer noted that the written job
   description contained duties or requirements that were things that Environmental
   Specialists did not do. (Exhibit “16”).
44. With regard to all of the things that Environmental Specialists actually did, Mauer noted
   that Wagar could perform all of these functions.
45. Thus, even though Wagar still had restrictions due to her disability, she could perform all
   of the essential functions of her job.
46. Despite the clearance from her doctor, Defendants still refused to allow Wagar to return to
   work.
47. Wagar wrote to Delaroy and Alexander on March 15, 2019, and noted that Defendants
   continued to violate her rights by their actions and their continued refusal to allow Wagar
   to return to work.
48. Despite Plaintiff’s attempts, Defendants maintained their refusal to allow Wagar to return
   to work.
49. Further, Defendants failed to engage Wagar in an interactive process to discuss her medical
   condition, accommodations needed, her ability to return to work, and/or her ability to fulfill
   the essential functions of her job.
50. Defendants also failed to provide any accommodation so that Wagar could return to work.
51. Defendants’ actions are contrary to the law and in retaliation because Wagar took a FMLA
   leave and because she suffered from a disability.
52. At the time of her termination, on January 31, 2019, Wagar’s rate of pay was $17.60 per
   hour and her benefits included dental, Employee Assistance Program (EAP), life insurance,
   long term disability, medical/vision/prescription, short term disability, TIAA retirement,
   workers’ compensation, vacation, personal days, holidays, bereavement leave and jury
   duty. These benefits of employment make up Wagar’s claim for damages.

53. Defendant’s actions resulted in physical and emotional injuries to Wagar both during her
   employment and following her employment.




                                             6
      Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 7 of 10




                           FIRST CLAIM FOR RELIEF
               (The Americans with Disabilities Act of 1990 (“ADA”)
          United States (Pub.L. 101-336, 104 Stat. 327, enacted 1990-07-26)
                         codified at 42U.S.C. § 12101 et seq.)
                             (Disability Discrimination)

54. Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
55. The foregoing facts and circumstances demonstrate that Defendants has violated the ADA,
   by discriminating against Plaintiff due to her disability, by failing to accommodate
   Plaintiff, and/or by failing to engage in an interactive dialogue with Plaintiff.
56. As a direct and proximate result of Defendant’s actions, Plaintiff has suffered mental
   anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
   distress injuries, the physical manifestation of emotional distress injuries and/or physical
   injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
   and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
   to incur expenses for medical, psychiatric, and/or psychological counseling and care.
   Plaintiff’s damages have been experienced in the past, and they will continue into the
   future.
57. Furthermore, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
   Plaintiff’s claims and protecting Plaintiff’s rights.
                        SECOND CLAIM FOR RELIEF
      (ADA, United States (Pub.L. 101-336, 104 Stat. 327, enacted 1990-07-26)
                       codified at 42U.S.C. § 12101 et seq.)
                                    (Retaliation)

58. Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
59. The foregoing facts and circumstances demonstrate that Defendant has violated the ADA,
   by engaging in acts of reprisal and/or retaliation because Plaintiff asserted her rights under
   the ADA, because Plaintiff complained of disability discrimination/harassment and/or
   retaliation. and/or Defendants retaliated against Plaintiff for engaging in protected activity.
60. As a direct and proximate result of Defendant’s actions, Plaintiff has suffered mental
   anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
   distress injuries, the physical manifestation of emotional distress injuries and/or physical

                                              7
      Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 8 of 10



   injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
   and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
   to incur expenses for medical, psychiatric, and/or psychological counseling and care.
   Plaintiff’s damages have been experienced in the past, and they will continue into the
   future.
61. Furthermore, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
   Plaintiff’s claims and protecting Plaintiff’s rights.
                        THIRD CLAIM FOR RELIEF
  (New York State and New York City Human Rights Law and Civil Rights Law)
                    (Disability Discrimination/Harassment)

62. Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
63. The foregoing facts and circumstances demonstrate that Defendant has violated the New
   York State and New York City Human Rights Law and Civil Rights Law by discriminating
   and Plaintiff due to her medical condition/disability/handicap, by failing to accommodate
   Plaintiff, and/or by failing to engage in an interactive dialogue with Plaintiff.
64. As a direct and proximate result of Defendant’s actions, Plaintiff has suffered mental
   anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
   distress injuries, the physical manifestation of emotional distress injuries and/or physical
   injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
   and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
   to incur expenses for medical, psychiatric, and/or psychological counseling and care.
   Plaintiff’s damages have been experienced in the past, and they will continue into the
   future. Further, Plaintiff has been required to retain an attorney to assist Plaintiff in
   asserting Plaintiff’s claims and protecting Plaintiff’s rights.
                            FOURTH CLAIM FOR RELIEF
  (New York State and New York City Human Rights Law and Civil Rights Law)
                                (Retaliation)

65. Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
66. The foregoing facts and circumstances demonstrate that Defendant has violated the New
   York State and New York City Human Rights Law and Civil Rights Law by retaliating
   against Plaintiff for taking medical leave and/or requesting accommodation, for suffering

                                              8
         Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 9 of 10



       from a medical condition, and/or for complaining of discriminatory and/or retaliatory
       and/or harassing treatment. Further, Defendants retaliated against Plaintiff for engaging in
       protected activity.
   67. As a direct and proximate result of Defendant’s actions, Plaintiff has suffered mental
       anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
       distress injuries, the physical manifestation of emotional distress injuries and/or physical
       injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
       and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
       to incur expenses for medical, psychiatric, and/or psychological counseling and care.
       Plaintiff’s damages have been experienced in the past, and they will continue into the
       future.
   68. Further, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
       Plaintiff’s claims and protecting Plaintiff’s rights.


       WHEREFORE, as to each and every count, Plaintiff demands judgment on each and all
of these Counts against Defendant, as follows:
                 A.    Compensatory damages;
                 B.    Damages for lost wages and benefits, back pay, front pay (or reinstatement);
                 C.    Damages for humiliation, mental and emotional distress;
                 D.    Statutory damages, if applicable;
                 E.    Punitive damages and or liquidated damages where permitted by law;
                 F.    Attorneys' fees and costs of suit;
                 G.    Lawful interest - including pre-judgment interest on lost wages;
                 H.    Lawful interest - including pre-judgment interest on any wages not paid in
                       a timely manner; and
                 I.    Such other, further and different relief as the Court deems fitting, just and
                       proper.


       Plaintiff hereby reserves the right to amend this Complaint to supplement or modify the
factual obligations and claims contained herein, based upon information received from the
defendants, witnesses, experts, and others in the course of discovery in this matter.

                                                  9
            Case 7:19-cv-07101-KMK Document 1 Filed 07/30/19 Page 10 of 10




                                           DEMAND FOR TRIAL BY JURY

          Plaintiff respectfully demands a trial by jury on all issues in the within action so triable.


                                       DESIGNATION OF TRIAL COUNSEL

          TY HYDERALLY is hereby designated as trial counsel on behalf of plaintiff.


                      CERTIFICATION OF NO OTHER ACTIONS OR PARTIES

        I hereby certify that there are no other parties known to me at this time who should be
joined as parties to this action.


                  DEMAND FOR PRODUCTION OF INSURANCE AGREEMENTS

       Demand is hereby made that you disclose to the undersigned whether there are any
insurance agreements or policies under which any person or firm carrying on an insurance business
may be liable to satisfy all or part of a judgment which may be entered in the action or to indemnify
or reimburse for payment made to satisfy the judgment.

        If so, please attach a copy of each, or in the alternative state, under oath and certification:
(A) policy number; (b) name and address of insurer; (c) inception and expiration date; (d) names
and addresses of all persons insured thereunder; (e) personal injury limits; (f) property damage
limits; and (g) medical payment limits.

DATED:               July 30, 2019

                                                    HYDERALLY & ASSOCIATES, P.C.
                                                    Attorneys for Plaintiff




                                                    TY HYDERALLY, Esq.
                                                    For the Firm



T:\Wagar Renee\Pleadings\073019.COM.docx




                                                      10
